Citation Nr: 0612032	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-34 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to July 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  The veteran has since moved to 
Maryland and his claims files are now under the jurisdiction 
of the Baltimore, Maryland Regional Office (RO).

On his November 2003 substantive appeal, the veteran 
requested that he be provided a hearing before a Veterans Law 
Judge.  The record indicates that the veteran was scheduled 
and informed of such a hearing and that he failed to report 
for the hearing.

The Board notes that medical records submitted subsequent to 
January 2006 supplemental statement of the case, and which 
concern the veteran's left ear hearing loss, are duplicate of 
medical records previously considered by the RO.

Although the RO determined that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for left ear hearing loss, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for a psychiatric disorder 
secondary to service-connected disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In an unappealed rating decision in August 1997, the RO 
denied service connection for left ear hearing loss.

2.  Evidence received since the August 1997 rating decision 
bears directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for left ear 
hearing loss.

3.  The veteran's current left ear hearing loss developed 
more than a year after discharge from service and is 
unrelated to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for left ear hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).

2.  Left ear hearing loss was not incurred in or aggravated 
by the veteran's active service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in August 2001 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the left ear hearing loss disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection is not warranted for 
the claimed disability.  Consequently, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.

The record also reflects that the veteran's service medical 
records, private medical records, and VA medical records have 
been obtained.  The veteran has also been provided an 
appropriate VA examination.  Furthermore, the veteran has not 
identified any other medical records or evidence pertinent to 
his claim.  The Board is similarly unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that 
the VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2005).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2005).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).    

Service connection for left ear hearing loss was denied by 
the RO in August 1997.  The veteran did not complete an 
appeal of that decision.  Accordingly, that determination is 
final.  38 U.S.C.A. § 7105.  

Claim to Reopen

In February 2001, the veteran requested that his claim for 
service connection for left ear hearing loss be reopened.   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence of record at the time 
of the August 1997 final RO decision included service medical 
records that showed that the veteran either had normal 
hearing, or that the veteran was malingering.  Also of record 
at that time were private medical records dated from June 
1992 to October 1995 which showed that the veteran had left 
ear hearing loss.  Prior to August 1997, there was no medical 
opinion of record regarding the etiology of the veteran's 
left ear hearing loss  The newly submitted evidence includes 
a VA medical opinion.  Since the newly submitted evidence 
contains a medical opinion, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for left ear hearing loss.

De Novo Review

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
(as an organic disease of the nervous system) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran maintains that he was exposed to the acoustic 
trauma of loud guns during his service in Korea, and that 
this acoustic trauma caused his current left ear hearing 
loss.

On entry to service in March 1966, audiometric examination of 
the veteran's hearing showed left ear puretone thresholds 5, 
-5, -5, and -5 decibels at 500, 1,000, 2,000, and 4,000 
decibels Hertz, respectively.  In December 1966, the veteran 
reported poor hearing in the left ear since childhood, and he 
reported a one month history of bleeding from the left ear.  
When examined it was noted that the veteran was malingering.  
The examiner stated that an accurate measurement of the 
veteran's hearing acuity was not possible.  On examination 
for discharge in June 1967, evaluation of the veteran's 
hearing showed left ear puretone thresholds of 0, 0, 0, and 0 
decibels at 500, 1,000, 2,000, and 4,000 Hertz, respectively. 

The record reveals that the veteran was examined in March 
1974 for possible re-enlistment.  Evaluation of the veteran's 
hearing showed left ear puretone thresholds of 0, 0, 0, and 0 
decibels at 500, 1,000, 2,000, and 4,000 Hertz, respectively. 

An August 1989 private medical record notes that the veteran 
had left ear hearing loss.  The veteran denied a history of 
trauma to the head and denied exposure to loud noises.

Private audiological reports dated in June 1992 and March 
1995 revealed left ear hearing loss.  The June 1992 report 
indicates that the veteran reported gradual loss of hearing 
four years previously.  He also reported an ear infection in 
1988.  

VA medical records dated from June 1997 reveal left ear 
hearing loss.  

On VA examination in September 2001, the veteran reported 
acoustic trauma during service.  Audiological examination 
revealed bilateral hearing loss.  The VA examiner made no 
comment as to the etiology of the veteran's hearing loss.

The veteran's medical history was reviewed by a VA 
audiologist in December 2005.  The audiologist gave a 
detailed history of the medical history relating to the 
veteran's ears.  He noted that the veteran's hearing at 
enlistment in 1966 was normal and that hearing tests during 
military service were demonstrably unreliable and invalid for 
consideration as evidence of hearing loss.  He further noted 
that on separation in 1967 normal left ear hearing was shown 
and that a second enlistment physical in March 1974 also 
indicated normal hearing.  The audiologist noted that hearing 
loss was fully developed by 1992, and that a physician's note 
indicated gradual onset over four years and a significant 
auditory episode in 1988.  The audiologist concluded that 
hearing was normal at enlistment and was normal in 1974.  He 
thought that between 1974 and 1992, more likely than not in 
1988, the veteran experienced hearing loss of unknown cause.  
It was the audiologist's opinion that the veteran's left ear 
hearing loss was not a result of military service. 

While the veteran asserts that his current left ear hearing 
loss is related to acoustic trauma during service, as a 
layperson he is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The record contains no competent medical evidence indicating 
that the veteran's current left ear hearing loss is related 
to service.  Furthermore, there is a medical opinion stating 
that the veteran's left ear hearing loss is unrelated to 
service.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for service connection for left 
ear hearing loss and his claim must be denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for left ear hearing loss is reopened.

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

The veteran also seeks service connection for a psychiatric 
disorder.  In April 2005, the veteran's claim for service 
connection for a psychiatric disorder was remanded by the 
Board in order that the veteran could be provided a VA 
psychiatric examination.  The record reveals that an 
examination was scheduled, but that the veteran was unable to 
attend, and that he was going to call for an appointment that 
he could attend.  The veteran's representative informed VA 
that the veteran appeared for a rescheduled VA psychiatric 
examination in January 2006, and was informed that it had 
been cancelled.  The veteran's representative has indicated 
that the veteran was not at fault, and that the VA should 
provide the veteran with the necessary VA psychiatric 
examination.  The Board finds that under these circumstances 
the veteran's psychiatric claim must be returned to the RO in 
order that the veteran may be provided the requested VA 
psychiatric examination. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for a 
psychiatric disorder, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all of 
the veteran's treatment records, 
including inpatient, outpatient, and 
Mental Health Clinic records, from the VA 
Medical Center Washington, DC, dated from 
December 2005 to present.

2.  The RO should arrange for a VA 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disability present.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any psychiatric disability found is 
related to the veteran's military service 
or to his service-connected right ear and 
tinnitus disabilities.  The rationale for 
all opinions expressed should be 
explained.  The claims file should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims file was 
made.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  After the foregoing, the RO should 
review the veteran's claim and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  If the determination is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


